Citation Nr: 0526510	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  03-35 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 to July 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  


FINDING OF FACT

The veteran's tinnitus is shown to be etiologically related 
to active service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a January 2003 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in an August 2003 statement of the case, the RO 
notified the veteran of regulations pertinent to service 
connection claims, informed him of the reasons why his claim 
had been denied, and provided him additional opportunities to 
present evidence and argument in support of his claim.  

In a November 2002 letter, prior to the initial adjudication 
of the veteran's claim, he was informed of VA's duty to 
obtain evidence on his behalf.  He was notified that VA would 
obtain all relevant service medical records, VA medical 
records, and reports of examinations or treatment at non-VA 
facilities authorized by VA.  In addition, VA would request 
other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received.  The Board also finds that the veteran was 
essentially informed that he could either submit or ask VA to 
obtain any evidence that he wanted considered in connection 
with his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (indicating that the "fourth element" of the notice 
requirement as set forth in 38 C.F.R. § 3.159(b)(1) required 
VA to request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)").

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service medical records have been received, as have 
VA examination reports.

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those stated at the June 2005 personal hearing; service 
medical records; and VA examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant evidence 
including that submitted by the veteran will be summarized 
where appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The veteran is seeking entitlement to service connection for 
tinnitus.  The Board has carefully reviewed the evidence and 
statements made in support of the veteran's claim and finds 
that, for reasons and bases to be explained below, the 
veteran currently has tinnitus and such tinnitus is shown to 
be etiologically related to active service.  Service 
connection is therefore warranted.  

With respect to evidence of an in-service diagnosis of 
tinnitus, service medical records show that the veteran had 
"mild episodes" of tinnitus in July 1969.  A separate July 
1969 report indicated that the veteran had intermittent 
tinnitus in the right ear since December 1968. 

With respect to evidence of a current disability, the 
December 2002 VA examiner diagnosed the veteran with tinnitus 
in the left ear.  

At his December 2002 VA examination, the veteran reported 
that his tinnitus began 6 to 7 months prior.  He indicated 
that it occurred in the left ear only and was constant.  
Following an examination and review of the claims folder, the 
examiner stated that there was substantial evidence that the 
veteran's left ear hearing loss was due to acoustic trauma 
during military service.  However, he stated that the 
veteran's own statement indicating that his tinnitus began 
only 6 to 7 months prior led him to believe that it was "not 
likely" that his tinnitus was secondary to acoustic trauma 
during service. 

At his June 2005 personal hearing, the veteran testified that 
he was trained in working with radar and missiles during 
active service and subsequently developed tinnitus.  He 
reported that he had ringing in both his right and left ears.  
He denied making the statement noted by the December 2002 
examiner that his tinnitus began in 2002.  Instead, he 
maintained that he had tinnitus since active service and that 
it had recently worsened.  

When the evidence in this case is considered under the laws 
and regulations set forth above, the Board believes that 
there is a basis for granting service connection for 
tinnitus.  The evidence clearly shows that the veteran has 
currently been diagnosed with tinnitus.  In addition, the 
service medical records noted "mild episodes" of tinnitus 
in July 1969 and intermittent tinnitus in the right ear since 
December 1968.  

The remaining question is whether there is medical evidence 
of a nexus or relationship between the veteran's currently 
diagnosed tinnitus and his military service.  In this regard 
the December 2002 VA examiner stated that the veteran's 
tinnitus was "not likely" related to active service.  
However, she indicated that she based her opinion on the 
statement made by the veteran that his tinnitus had begun 
only 6 to 7 month prior, and it appears that there likely 
would have been a stated relationship to service had it been 
reported that the veteran had had tinnitus since service.  In 
this regard, at his June 2005 personal hearing, the veteran 
denied making such a statement regarding the recent onset of 
tinnitus, and explained that he had had tinnitus since active 
service that had recently worsened.  In addition, the veteran 
has reported that he was exposed to acoustic trauma during 
active service.  The RO accepted this contention in granting 
service connection for left ear hearing loss in the January 
2003 rating decision; service connection had already been 
established for right ear hearing loss in a January 1972 
rating decision.  In this regard, the veteran reported that 
he was trained in working with radar and missiles during 
active service and subsequently developed tinnitus.  See 38 
U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (when a veteran 
seeks service connection for a disability, due consideration 
shall be given to the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which he served, his military records, and all pertinent 
medical and lay evidence).  

The Board finds that there is a balance of positive and 
negative evidence in this case regarding the etiology of the 
veteran's tinnitus.  "When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range 
of probability as distinguished from pure speculation or 
remote possibility."  38 C.F.R. § 3.102.  See also 
38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, with resolution of doubt on this point 
in the veteran's favor, the Board concludes that service 
connection for tinnitus is established.


ORDER

Service connection for tinnitus is granted. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


